United States Tax Court

                                T.C. Memo. 2022-59

 ARLIN GEORGE HATFIELD, III AND JENNIFER MARIE WILLIS
                     HATFIELD,
                     Petitioners

                                           v.

               COMMISSIONER OF INTERNAL REVENUE,
                           Respondent

    ARLIN GEORGE HATFIELD, III AND JENNIFER HATFIELD,
                       Petitioners

                                           v.

               COMMISSIONER OF INTERNAL REVENUE,
                           Respondent

                                      —————

Docket Nos. 7327-20, 1500-21.                                   Filed June 13, 2022.

                                      —————

Arlin George Hatfield III and Jennifer Marie Willis Hatfield, pro sese.

John K. Parchman and Ardney J. Boland, for respondent.



                           MEMORANDUM OPINION

       LAUBER, Judge: With respect to petitioners’ Federal income tax
for 2013 and 2014, the Internal Revenue Service (IRS or respondent)
determined deficiencies, a late-filing addition to tax, and accuracy-re-
lated penalties as follows: 1


        1 Unless otherwise indicated, all statutory references are to the Internal Reve-

nue Code (Code), Title 26 U.S.C., in effect at all relevant times, and all Rule references
are to the Tax Court Rules of Practice and Procedure.



                                  Served 06/13/22
                                    2

[*2]                               Late-Filing
                                                   Accuracy-Related Penalty
       Year        Tax           Addition to Tax
                                                            § 6662
                                  § 6651(a)(1)
       2013      $64,207               —                   $13,224
       2014      131,165           $27,677.50               26,233


Respondent has filed a Motion for Summary Judgment in docket No.
7327-20, with respect to tax year 2013, and a Motion for Partial Sum-
mary Judgment in docket No. 1500-21, with respect to tax year 2014.
The latter Motion is “partial” only in the sense that it does not address
the accuracy-related penalty, which respondent has conceded for 2014.
Concluding that petitioners are liable for tax as a matter of law on their
unreported wage income, and finding no genuine dispute of material fact
on any issue, we will grant both Motions.

                              Background

       The following facts are based on the parties’ pleadings and motion
papers, including the attached declarations and exhibits. See Rule
121(b). Petitioners resided in Mississippi when they filed their Peti-
tions.

       During 2013 and 2014 petitioner husband was employed as a ra-
diologist for Radiological Group, P.A. Petitioners received an extension
of time until October 15, 2014, to file their 2013 tax return. They did
not file their joint return for 2013 until April 15, 2017. On that return
they did not report any wages from petitioner husband’s job. They re-
ported a total tax liability of $1,463, computed on their investment in-
come.

       The IRS examined petitioners’ 2013 return and determined that
they had failed to report $412,557 of wages earned by petitioner hus-
band for his work for Radiological Group, P.A. His employer reported
this income to him on Form W–2, Wage and Tax Statement. The IRS
also determined that petitioners were liable for an additional tax of
$1,350, under section 72(t), for an early withdrawal from an individual
retirement account (IRA) with Scottrade, Inc., and an accuracy-related
penalty under section 6662(d). On January 28, 2020, the IRS issued
petitioners a timely notice of deficiency for 2013 determining a
                                           3

[*3] deficiency of $64,207 and an accuracy-related penalty of $13,224.
The IRS did not determine a late-filing addition to tax for 2013. 2

       Petitioners’ joint return for 2014 was due April 15, 2015, but they
did not file that return until April 20, 2018. On that return they again
failed to report any wages from petitioner husband’s job. They reported
a total tax liability of $27,775, computed on their investment income.

       The IRS examined petitioners’ 2014 return and determined that
they had failed to report $332,745 of wages earned by petitioner hus-
band from his employment as a radiologist. As for 2013, his employer
had issued him a Form W–2 reporting this income. The IRS also deter-
mined that petitioners had failed to report $72 of taxable interest; that
they were liable for an additional tax of $27,030 for an early withdrawal
from their IRA; that they were liable for a late-filing addition to tax un-
der section 6651(a)(1); and that they were liable for an accuracy-related
penalty. On October 6, 2020, the IRS issued petitioners a timely notice
of deficiency for 2014, determining a deficiency of $131,165, a late-filing
addition to tax of $27,677.50, and an accuracy-related penalty of
$26,233. 3

       Petitioners timely petitioned this Court for redetermination of the
deficiencies and penalties. The Petitions and their attachments are
quite similar. Petitioners do not dispute that petitioner husband re-
ceived compensation of $412,557 and $332,745, during 2013 and 2014,
respectively, from his employment as a radiologist. The sole argument
advanced in the Petitions is that wages earned in the United States by
a U.S. citizen do not constitute taxable income:

       While it is true that the federal Courts . . . have held that
       “wages” are taxable to the U.S. government, it is NOT true
       that the provisions of the statutes of the United States


       2   The inclusion of $412,557 of wages in petitioners’ 2013 gross income caused
several (essentially automatic) computational adjustments: Their allowable itemized
deductions were reduced by $7,969; their allowable personal exemptions were reduced
by $7,410; their student loan interest deduction was reduced by $293; and they became
liable for $17,029 of alternative minimum tax and $1,463 of additional Medicare tax.
        3 The inclusion of $332,745 of wages in petitioners’ 2014 gross income again

entailed computational adjustments: Their allowable itemized deductions were re-
duced by $15,062; their allowable personal exemptions were reduced by $19,750; their
student loan interest deduction was reduced by $2,500; their additional child tax credit
was reduced by $2,000; and they became liable for $3,339 of alternative minimum tax,
$745 of additional Medicare tax, and $8,902 of tax on net investment income.
                                    4

[*4]   Code actually make the “wages” of American citizens sub-
       ject to the Subtitle A federal personal income tax.

       Respondent filed the Motion for Summary Judgment for 2013, to
which petitioners responded. Respondent filed the Motion for Partial
Summary Judgment for 2014, conceding the accuracy-related penalty
for that year. Petitioners did not respond to the latter Motion, despite
our warning that failure to do so could result in entry of a judgment
against them. See Rule 121(d). We will nonetheless consider both Mo-
tions on the merits. On May 10, 2022, we consolidated the cases for
purposes of rendering this Memorandum Opinion.

                                  Discussion

A.     Summary Judgment Standard

        The purpose of summary judgment is to expedite litigation and
avoid costly, time-consuming, and unnecessary trials. Fla. Peach Corp.
v. Commissioner, 90 T.C. 678, 681 (1988). The Court may grant sum-
mary judgment when there is no genuine dispute as to any material fact
and a decision may be rendered as a matter of law. Rule 121(b);
Sundstrand Corp. v. Commissioner, 98 T.C. 518, 520 (1992), aff’d, 17
F.3d 965 (7th Cir. 1994). Petitioners assert that disputes of fact exist,
but with one exception the disputes they identify are purely legal. The
only factual disagreement appears to be whether respondent contacted
petitioners in advance to advise that he was filing a Motion for Summary
Judgment in docket No. 7327-20. Resolution of that dispute is immate-
rial to our analysis. We find that summary judgment is appropriate in
both cases.

B.     Petitioners’ Concessions

        In their Petitions the only error that petitioners assigned to the
notices of deficiency is that the IRS erroneously included in their gross
income the wages that petitioner husband earned from his employment
as a radiologist. Respondent contends that petitioners have conceded
all other adjustments to income set forth in the notices of deficiency.
Petitioners did not dispute that proposition in their response to the Mo-
tion for 2013, and they failed to respond to the Motion for 2014. Under
Rule 34(b)(4) of this Court’s Rules, “[a]ny issue not raised in the [peti-
tion’s] assignments of error shall be deemed to be conceded.” We agree
with respondent that petitioners have conceded all issues except the un-
reported wage income and resulting addition to tax and penalty.
                                     5

[*5] C.      Gross Income

       Section 61(a) provides that “gross income means all income from
whatever source derived,” including “[c]ompensation for services.”
§ 61(a)(1). In cases of unreported income, the U.S. Court of Appeals for
the Fifth Circuit, to which an appeal in these cases would ordinary lie,
see § 7482(b)(1), has held that the Commissioner must first establish
some factual foundation linking the taxpayer to the income-producing
activity, see Portillo v. Commissioner, 932 F.2d 1128, 1133 (5th Cir.
1991), aff’g in part, rev’g in part, and remanding T.C. Memo. 1990-68.
Radiological Group, P.A., issued petitioner husband Forms W–2 report-
ing that it had paid him wages of $412,557 and $332,745 for 2013 and
2014, respectively. Petitioners do not dispute that petitioner husband
provided services as a radiologist to Radiological Group, P.A., during
those years. And they have not asserted “a reasonable dispute” regard-
ing the accuracy of the information reported on the Forms W–2. See
§ 6201(d).

       The Forms W–2, coupled with petitioners’ admission that peti-
tioner husband received payments from his employer, are sufficient to
satisfy respondent’s threshold burden. The burden thus shifts to peti-
tioners to establish, by a preponderance of the evidence, that respond-
ent’s determinations of unreported income are arbitrary or erroneous.
See Hernandez v. Commissioner, 813 F. App’x 964, 965 (5th Cir. 2020)
(per curiam), aff’g T.C. Memo. 2018-163. They have wholly failed to dis-
charge that burden. They have supplied no evidence whatever to show
error in respondent’s determinations, and we conclude that those deter-
minations are correct as a matter of law.

       In disputing their receipt of gross income, petitioners have sub-
mitted more than 450 pages of material posing as legal argument,
mostly gibberish downloaded from tax-protester websites. The Court
was able to locate verbatim filings, all available for purchase online, that
other tax protesters have used in other cases. At no point in these 450
pages do petitioners make any meaningful reference to the facts of these
cases. In particular, they make no effort to show that the wages peti-
tioner husband received from Radiological Group, P.A., during 2013 and
2014 were less than $412,557 and $332,745, respectively, as reported on
the Forms W–2 that the firm issued to him.

      Petitioners’ central argument, ramified in various ways, is that
wages received by U.S. citizens from employment in the United States
are not subject to Federal income tax. This is a time-worn tax-protester
                                    6

[*6] argument, and it has never been accepted by any court. Variations
of this argument are contained in The Truth About Frivolous Tax Argu-
ments, a compendium of frivolous positions and the case law refuting
them that the IRS publishes and occasionally updates. See Internal
Revenue Serv., The Truth About Frivolous Tax Arguments 9, 13
(2022), https://www.irs.gov/pub/irs-utl/2022-the-truth-about-frivolous-
tax-arguments.pdf (characterizing as frivolous the arguments that
“[w]ages . . . are not income” and that “[o]nly foreign-source income is
taxable”); see also Rev. Rul. 2006-18, 2006-1 C.B. 743, 743 (emphasizing
that “[a]ll wages are included in gross income for purposes of determin-
ing federal income tax liability” and any argument to the contrary “has
no merit and is frivolous”).

       Petitioners have other complaints about the U.S. tax system,
most with tenuous connection to the issues in these cases and all of them
frivolous. These arguments have been rejected by the courts in hun-
dreds of cases, and we will not dignify petitioners’ position with further
response. See Crain v. Commissioner, 737 F.2d 1417, 1417 (5th Cir.
1984) (“We perceive no need to refute these arguments with somber rea-
soning and copious citation of precedent . . . .”); see also Wnuck v. Com-
missioner, 136 T.C. 498, 501–13 (2011) (explaining why courts appropri-
ately “give short shrift to frivolous arguments”). Petitioners have not
met their burden of proving that the IRS acted erroneously or arbitrarily
by including wages of $412,557 and $332,745 in their gross income for
2013 and 2014, respectively. We thus sustain the adjustments to income
determined in the notices of deficiency.

D.    Accuracy-Related Penalties

       The Code imposes a 20% penalty upon the portion of any under-
payment of income tax that is attributable (among other things) to any
“substantial understatement of income tax.” § 6662(a), (b)(2). Section
6662(d)(2) generally defines the term “understatement” as the excess of
the tax required to be shown on the return over the amount shown on
the return as filed. An understatement of income tax is “substantial” if
it exceeds the greater of $5,000 or 10% of the tax required to be shown
on the return. See § 6662(d)(1)(A). For 2013 petitioners reported on
their return tax of $1,463, but their correct tax was $64,207. There was
thus a substantial understatement of income tax.

      Under section 7491(c), the Commissioner bears the burden of pro-
duction with respect to the liability of an individual for any penalty. See
Higbee v. Commissioner, 116 T.C. 438, 446 (2001). Respondent has
                                        7

[*7] carried that burden here by showing that petitioners for 2013 failed
to report wages of $412,557, as reported to petitioner husband on the
Form W–2 issued to him. As noted above, the understatement of income
tax attributable to that failure was “substantial.”

       Respondent must also show compliance with the procedural re-
quirements of section 6751(b)(1). See § 7491(c); Graev v. Commissioner,
149 T.C. 485, 493 (2017), supplementing and overruling in part 147 T.C.
460 (2016). Section 6751(b)(1) provides that no penalty shall be assessed
unless “the initial determination” of the assessment was “personally ap-
proved (in writing) by the immediate supervisor of the individual mak-
ing such determination.” Respondent has supplied a civil penalty ap-
proval form showing that supervisory approval for the 2013 accuracy-
related penalty was obtained on April 12, 2019. Respondent’s initial
communication to petitioners that the penalty would be imposed was a
letter dated the same day. Thus, supervisory approval was timely se-
cured, and the requirements of section 6751(b)(1) have been met for
2013. See Frost v. Commissioner, 154 T.C. 23, 35 (2020).

         No penalty is imposed under section 6662 with respect to any por-
tion of an underpayment “if it is shown that there was reasonable cause
for such portion and that the taxpayer acted in good faith with respect
to [it].” § 6664(c)(1). Petitioner husband received a Form W–2 informing
him of the wages that were required to be reported on the 2013 tax re-
turn, and petitioners deliberately refused to report those wages, relying
on frivolous arguments. They have shown neither reasonable cause nor
good faith with respect to any portion of the underpayment. We will
therefore sustain the accuracy-related penalty for 2013. 4

E.     Late-Filing Addition to Tax

       Section 6651(a)(1) provides for an addition to tax of 5% of the tax
required to be shown on the return for each month or fraction thereof
for which there is a failure to file the return, not to exceed 25% in toto.
Respondent determined an addition to tax under this provision for 2014.
Petitioners’ 2014 joint return was due April 15, 2015, but it was not filed
until April 20, 2018. Respondent has thus met his burden of production
to show that the return was not timely filed. See § 7491(c).


       4 Respondent acknowledges that he cannot meet his burden to show timely
supervisory approval of the accuracy-related penalty for 2014, and he has therefore
conceded the penalty for that year.
                                    8

[*8] Additions to tax under section 6651(a)(1) are not subject to any
supervisory approval requirement. See § 6751(b)(2)(A). Petitioners
have offered no explanation for their late filing, other than their em-
brace of frivolous arguments. Because they have not shown that their
failure to timely file their 2014 return was “due to reasonable cause and
not due to willful neglect,” § 6651(a)(1), we will sustain the addition to
tax for 2014.

F.    Frivolous Position Penalty

       Section 6673(a)(1) authorizes this Court to require a taxpayer to
pay to the United States a penalty, not in excess of $25,000, “[w]henever
it appears to the Tax Court that—(A) proceedings before it have been
instituted or maintained . . . primarily for delay, [or] (B) the taxpayer’s
position in such proceeding is frivolous or groundless.” The purpose of
section 6673 is to compel taxpayers to conform their conduct to settled
tax principles and to deter the waste of judicial and IRS resources. Cole-
man v. Commissioner, 791 F.2d 68, 71–72 (7th Cir. 1986); Salzer v. Com-
missioner, T.C. Memo. 2014-188, 108 T.C.M. (CCH) 284, 287. “Frivolous
and groundless claims divert the Court’s time, energy, and resources
away from more serious claims and increase the needless cost imposed
on other litigants . . . .” Kernan v. Commissioner, T.C. Memo. 2014-228,
108 T.C.M. (CCH) 503, 512, aff’d, 670 F. App’x 944 (9th Cir. 2016).

       Petitioner husband is a well-educated medical professional. Al-
though he (like most people) would prefer not to pay income tax, it is
obvious that the U.S. Government is funded principally by taxes levied
on wages, salaries, and other forms of compensation. If these taxes were
really unconstitutional, one might have expected some court to have per-
ceived this deficiency during the last 100 years. Lacking any judicial
support for their position, petitioners cut and pasted reams of legal gib-
berish from tax-protester websites. The most casual internet search
would have led them to online sources establishing the frivolous nature
of these arguments. See Wnuck, 136 T.C. at 504 (“Anyone with the in-
clination to do legal research . . . will confront such authorities.”).

       Petitioners’ position in these cases is unquestionably “frivolous or
groundless,” and it is clear that they instituted and maintained these
cases “primarily for delay.” § 6673(a)(1). Given the magnitude of peti-
tioners’ unreported income and the inane character of their arguments,
we would be justified in imposing a very substantial penalty. However,
because petitioners refrained from advancing frivolous arguments after
we warned them that they risked a section 6673 penalty, we will not
                                    9

[*9] impose one. Petitioners have a third case pending in our Court, at
docket No. 6235-22. They are warned that they should expect no leni-
ency if they continue to advance frivolous arguments in that (or any fu-
ture) case before this Court.

      To reflect the foregoing,

      Decision will be entered for respondent in Docket No. 7327-20.

        Decision will be entered for respondent as to the deficiency and
late-filing addition to tax under section 6651(a)(1) and for petitioners as
to the accuracy-related penalty under section 6662(a) in Docket No. 1500-
21.